Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00805-CR

                                              Kyle EXOM,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CR-10558A
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 20, 2013

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been made

part of the record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on December 27,

2012, this court issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d)

unless an amended trial court certification that shows defendant has the right of appeal was made
                                                                                    04-12-00805-CR


part of the appellate record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio

2003, order); TEX. R. APP. P. 25.2(d); 37.1.

       On January 22, 2013, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s

counsel that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.

                                                     PER CURIAM


Do not publish




                                               -2-